Title: VI. Secretary of State to William Carmichael, 12 March 1791
From: Jefferson, Thomas
To: Carmichael, William



Sir
Philadelphia March 12th. 1791

I enclose you a statement of the case of Joseph Ste. Marie a citizen of the United States of America, whose clerk Mr. Swimmer  was, in the latter part of the year 1787, seized on the Eastern side of the Mississippi, in latitude 34°-40’, together with his goods, of the value of 1980 dollars, by a party of Spanish soldiers.—They justified themselves under the order of a Mr. Valliere their officer, who avowed authority from the Governor of New Orleans, requiring him to seize and confiscate all property found on either side of the Missisippi below the mouth of the Ohio.— The matter being then carried by Ste. Marie before the Governor of New Orleans, instead of correcting the injury, he avowed the Act and it’s principle, and pretended orders from his Court for this and more. We have so much confidence however in the moderation and friendship of the Court of Madrid, that we are more ready to ascribe this outrage to Officers acting at a distance, than to orders from a just sovereign. We have hitherto considered the delivery of the post of the Natchez on the part of Spain, as only awaiting the result of those arrangements which have been under amicable discussion between us; but the remaining in possession of a post, which is so near our limit of 31.° as to admit some colour of doubt whether it be on our side or theirs, is one thing, while it is a very different one to launch 250 miles further, and seize the persons and property of our citizens; and that too in the very moment that a friendly accommodation of all differences is under discussion. Our respect for their candour and good faith does not permit us to doubt that proper notice will be taken of the presumption of their Officer, who has thus put to hazard the peace of both Nations; and we particularly expect that indemnification will be made to the individual injured. On this you are desired to insist in the most friendly terms, but with that earnestness and perseverance which the complexion of this wrong requires. The papers enclosed will explain the reasons of the delay which has intervened. It is but lately they have been put into the hands of our Government.
We cannot omit this occasion of urging on the Court of Madrid the necessity of hastening a final acknowledgment of our right to navigate the Missisippi: a right which has been long suspended in exercise, with extreme inconvenience on our part, merely with a desire of reconciling Spain to what it is impossible for us to relinquish. An accident at this day, like that now complained of, would put further parley beyond our power; yet to such accidents we are every day exposed by the irregularities of their officers, and the impatience of our citizens. Should any spark kindle these dispositions of our borderers into a flame, we are involved beyond  recall by the eternal principles of justice to our citizens, which we will never abandon. In such an event, Spain cannot possibly gain, and what may she not lose?
The boldness of this act of the Governor of New Orleans and of his avowal of it, renders it essential to us to understand the Court of Spain on this subject. You will therefore avail yourself of the earliest occasions of obtaining their sentiments, and of communicating them to us.
I have the honor to be with great Esteem, Sir Your most obedient & most humble Servant,

Th: Jefferson

